     Case 3:20-cv-00572-MMA-AGS Document 15 Filed 05/11/20 PageID.351 Page 1 of 2


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10    Ryan PRUNTY, et al.,                                   Case No.: 20-cv-0572-MMA-AGS
11                                         Plaintiffs,       ORDER CONVERTING EARLY
                                                             NEUTRAL EVALUATION TO ZOOM
12    v.
                                                             VIDEO CONFERENCE
13    CAMP PENDLETON & QUANTICO
14    HOUSING LLC, et al.,
15                                       Defendants.
16
17             The Court converts the May 21, 2020 Early Neutral Evaluation to a Zoom video
18    conference. Before the ENE, the Court will e-mail counsel of record an invitation and link
19    allowing them to join the Zoom call. Participants will start in a joint session, then be moved
20    to separate breakout rooms so that each side can communicate confidentially with the
21    Court.
22             Counsel are responsible for ensuring that their clients can participate in the ENE. All
23    participants are expected to devote their full attention to the ENE as though they were
24    attending in person.
25             By May 14, 2020, the parties must email chambers with a list of participants for
26    each side, as well as a backup phone number in the event there are technical problems with
27    Zoom. Participants must connect to the call 5 minutes before the scheduled start time.
28

                                                         1
                                                                                   20-cv-0572-MMA-AGS
     Case 3:20-cv-00572-MMA-AGS Document 15 Filed 05/11/20 PageID.352 Page 2 of 2


1           Participants are encouraged to familiarize themselves with the Zoom program before
2     the ENE, and to contact chambers at efile_Schopler@casd.uscourts.gov if they have any
3     questions.
4     Dated: May 11, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                            20-cv-0572-MMA-AGS
